295 F. Supp. 39 (1968)
In re PROTECTION DEVICES AND EQUIPMENT AND CENTRAL STATION PROTECTION SERVICE ANTITRUST CASES.
No. 9.
Judicial Panel on Multidistrict Litigation.
October 3, 1968.

OPINION AND ORDER
JOSEPH S. LORD, III, Judge of the Panel.
On July 17, 1968, the Panel sua sponte issued an order to show cause why the within litigation should not be transferred to one United States district court for coordination and consolidation of pretrial proceedings. Title 28, United States Code, Section 1407. The order was directed to all parties in the then pending civil treble damage antitrust litigation and was heard on August 8, 1968 by the Panel.
There are presently pending a total of 80 different cases in seven different districts. Of these, four were filed after the order of July 17, 1968. All of these cases have a common genesis in a civil action by the United States against some or all of the present defendants brought in the United States District Court for the District of Rhode Island. That action charged defendants with violations of Sections 1 and 2 of the Sherman Act and sought injunctive relief and divestiture. Relief was granted. United States v. Grinnell Corporation et al., 236 F. Supp. 244 (R.I.,1964). The holding was affirmed on appeal, but the case was remanded for a reshaping of the decree. 384 U.S. 563, 86 S. Ct. 1698, 16 L. Ed. 2d 778 (1966). On July 11, 1967, Judge Wyzanski, sitting by assignment, entered a modified order, effective November 1, 1967. It is this final decree which forms the common basis for the present litigation.
Of the 80 pending cases, 63 are pending in the Southern District of New York, including a consumer action by the United States which was transferred from the District of Rhode Island on defendants' motion. All of these cases have been assigned under that court's Local Rule 2 to the Hon. Charles M. Metzner for pretrial management and for trial.
All of the cases, not only those pending in the Southern District of New *40 York, but also those pending in the six other districts, have common questions of fact relating to conspiracy and economic factors. The complaints are essentially identical, charging violations of Sections 1 and 2 of the Sherman Act. It appears that most of the relevant documents are in New York and most of the defendants have their principal offices there. There is no serious question that New York would be at least as, if not more convenient than any other district for pretrial discovery. Indeed, at least three actions commenced in Detroit were transferred to New York by stipulation for this reason. Document production has already commenced in New York. Because of the fact that pretrial proceedings have already started in New York, Judge Metzner has acquired a degree of familiarity with the litigation which could only be achieved by another judge through duplication of judicial effort. Since approximately 79% of the cases are now pending in New York, the consolidation of the other cases in that court will constitute a relatively insignificant burden which Judge Metzner is willing to assume.
For all of the foregoing reasons, we have concluded that, with one exception noted below, the transfer of cases pending elsewhere than in the Southern District of New York to Judge Metzner in that District for coordination and consolidation of pretrial procedures will be for the convenience of parties and witnesses and will promote the just and efficient conduct of the actions.
Determination of all matters involving questions of class actions shall be left to the sound judgment of Judge Metzner.
The exception referred to above is Robinson Electronic Supervisory Co. v. Grinnell Corporation, et al., E.D.Pa., Civil Action No. 27961. In that case discovery has been substantially completed under the supervision of Judge Alfred L. Luongo, and the case is close to being ready for trial. No point would be served by its transfer, and it will therefore not be included in our order.
It is therefore ordered that the treble damage actions pending in districts other than the Southern District of New York and listed in Schedule A hereto attached be, and they are hereby, transferred on the initiative of the Panel under Section 1407 of Title 28, United States Code, to the Honorable Charles M. Metzner of the Southern District of New York, all with the consent in writing of the transferee court attached hereto.


*41 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
PROTECTION DEVICES AND EQUIPMENT
AND CENTRAL STATION PROTECTION
SERVICE CASES

CONSENT OF TRANSFEREE COURT UNDER SECTION 1407, TITLE 28, U.S.C.
The United States District Court for the Southern District of New York does hereby consent to the transfer under Section 1407, Title 28, U.S.C., of multidistrict civil treble damage antitrust actions involving Protection Devices and Equipment and Central Station Protection Service to the Honorable Charles M. Metzner of said District.
                              ENTER:
                                       (s) SIDNEY SUGARMAN
                                              Chief Judge
Date: Sept. 5, 1968

SCHEDULE A
1. United States v. Grinnell Corporation, et al., S.D.N.Y., 65 Civ. 2486
2. Federal Department Stores, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2249
3. R. H. Macy & Co., Inc. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2258
4. City Stores Co., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2259
5. Russ Togs, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2594
6. Interstate Department Stores, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2595
7. Swank, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2596
8. Associated Dry Goods Corporation, et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2606
9. Gimbel Brothers, Inc., et al. v. Grinnell Corporation, et al., S.D. N.Y., 67 Civ. 2610
10. The May Department Stores Company v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2612.
11. Zale Corporation, et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2615
*42 12. Allied Stores Corporation, et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2615
13. Berkey Photo, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2621
14. Spartans Indutries, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 2622
15. Howard Harlem, Inc., et al. v. Grinnell Corporation, et al., S.D. N.Y., 67 Civ. 2940
16. W. T. Grant Co. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 3820
17. Lerner Stores Corp., et al. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 4433
18. McCrory Corporation v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 4719
19. S. Klein Department Stores, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 67 Civ. 4720
20. Federal's Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 573
21. Arlan's Dept. Stores, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 574
22. Cunningham Drug Stores, Incorporated, et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 659
23. Zayre Corp., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2361
24. Smith Detective Agency & Nightwatch Service, Inc. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2241
25. McCane-Sondock Protection Systems, Inc. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2241
26. Federal Engineering Co., Inc. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2242
27. Call's Police Signal Corp. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2243
28. Merchants Police Alarm Corp. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2244
29. Michigan Burglar Alarm Systems, Inc., et al. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2245
30. Automatic Alarm Corp. v. American District Telegraph Co., et al., S.D.N.Y., 67 Civ. 2246
31. Brink's, Incorporated, et al. v. Grinnell Corporation, et al., N.D. Ill., 66 Civ. 2125
32. Sears, Roebuck & Co. v. Grinnell Corporation, et al., N.D.Ill., 67 Civ. 776
33. Western Auto Supply Co. v. Grinnell Corporation, et al., N.D.Ill., 67 Civ. 918
*43 34. Mongomery Ward & Co. v. Grinnell Corporation, et al., N.D.Ill., 67 Civ. 1167
35. Stackler Enterprises v. American District Telegraph Company, et al., N.D.Ill., 68 Civ. 331
36. Pizitz, Inc., et al. v. American District Telegraph Co., et al., N.D. Ala., 67 Civ. 471
38. The Grand Union Company v. Grinnell Corporation, et al., S.D. N.Y., 68 Civ. 2509
39. Hutzler Brothers Co. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2669
40. J. C. Penney Company v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2670
41. Cartier, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2671
42. Robert Hall Clothes, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2722
43. Su Crest Corporation, et al. v. Grinnell Corporation, et al., S.D. N.Y., 68 Civ. 2723
44. Snyder Drug Stores, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2741
45. Aldens, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2742
46. Gamble-Skogmo, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2743
47. Shoppers World Midway Corp., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2744
48. The State of New York v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2765
49. The Port of New York Authority v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2766
50. Supermarkets General Corporation, et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2774
51. Hart Schaffner & Marx, et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2775
52. American Consumer Industries, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2776
53. Shoe Corporation of America v. Grinnell Corporation, et al., S.D. N.Y., 68 Civ. 2793
54. Rapid American Corporation v. Grinnell Corporation, et al., S.D. N.Y., 68 Civ. 2794
55. The B. V. D. Company, Inc., et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2795
*44 56. The Certified Alarm & Signal Company v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2556
57. Gerson Zimmerman d/b/a Ace of Spades Burglar Alarm Co. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2557
58. Protection Alarms, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2558
59. Bay Alarm Company v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2559
60. Apex Signal Service Division of Apex Genie, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2560
61. Peter J. Newmann d/b/a Albany Protective Service v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2561
62. Thomas DeLaRue, Inc. v. Automatic Fire Alarm Company of Delaware, et al., S.D.N.Y., 68 Civ. 2647
63. Pacific Fire Extinguisher Company v. American District Telegraph Company, et al., S.D.N.Y., 68 Civ. 2746
64. Owl Protective Company, Inc. (N.Y.) v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2779
65. Owl Protective Company, Inc. (Pa.) v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2780
66. Imperial Products Company, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2781
67. Central Office Alarm Company, Inc. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2782
68. Damon Alarm Corporation, et al. v. American District Telegraph Company, et al., S.D.N.Y., 68 Civ. 2789
69. Walworth Company, et al. v. Grinnell Corporation, et al., S.D.N.Y., 68 Civ. 2828
70. Silberman Fur Corporation, et al. v. Holmes Electric Protection Company, S.D.N.Y., 68 Civ. 2829
71. Manhattan-Ward, Inc., et al. v. Grinnell Corporation, et al., E.D. Pa., C.A., 68-1489
72. City of Detroit, et al. v. Grinnell Corporation, et al., E.D.Pa., C.A., 68-1478
73. 1225 Vine Street Building, Inc., et al. v. Grinnell Corporation, et al., E.D.Pa., C.A., 68-1479
74. Associated Barr Stores, Inc., et al. v. Grinnell Corporation, et al., E.D.Pa., C.A., 68-1490
75. Rhodes Western v. Grinnell Corporation, et al., N.D.Calif., Civ. 49577
76. Security Protective Alarms, Inc., et al. v. American District Telegraph Company, W.D.N.Y., Civ. 1968-210